DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on April 20, 2022 have been entered.
The previously raised claims objection have been withdrawn in light of the amendment submitted by the Applicant on April 20, 2022.
The previously raised claims rejection have been withdrawn in light of the amendment submitted by the Applicant on April 20, 2022.

Claim objections
Claim 1 is objected because of the following minor informalities. It appears that the sentence line 17-18 “wherein the pocket is configured for receiving the debris produced during the maintenance of the nail plate” is duplicated in line 10-11. Applicant is recommended to remove the duplication or clarification is required.
Claim 13 is objected because of the following minor informalities. It appears that
claim 13 should depend on claim 1 and not claim 9, since claim 9 is cancelled. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen Pin (CN104528131A. See attached machine translation) in view of Malika (FR2890294A1. See attached machine translation).
Regarding claim 1, Chen discloses a nail plate debris collection device (Abstract)  comprising: a shell defining an interior space (See annotated Fig. 1 below); and a pair of openings(See annotated Fig. 1 below), each opening being positioned in a respective opposing side of the shell (See annotated Fig. 1 below), the opening extending from a top of the shell to proximate a midpoint of the respective opposing side (See annotated Fig. 1 below) defining a channel extending between the opposing sides (See annotated Fig. 1 below and Abstract) and a pocket extending from a bottom of the shell to the channel (See annotated Fig. 1 below) wherein one of the pair of opening is configured for inserting a digit of a user and the other of the pair of opening is configured for inserting a nail care tool positioning the user for performing maintenance on a nail plate of the digit (Page 2/4, last paragraph) wherein the pocket is configured for receiving debris produced during the maintenance of the nail plate (Abstract and annotated Fig. 1 below).

    PNG
    media_image1.png
    746
    831
    media_image1.png
    Greyscale


Chin Pin does not disclose a pair of tubes, each tube being coupled to and extending outwardly from a perimeter of a respective opening, wherein one of the pair of tubes is configured for inserting the digit of the user through the one of the pair of tubes and into the shell and the other of the pair of tubes is configured for inserting the nail care tool positioning the user for performing the maintenance on the nail plate of the digit. 
Malika teaches a nail debris collector with a pair of tubes (Fig. 1, 2a and 2b), each tube being coupled to and extending outwardly from a perimeter of a respective opening(Fig. 1), wherein one of the pair of tubes (2a) is configured for inserting the digit of the user through the one of the pair of tubes and into the shell (Fig.3) and the other of the pair of tubes (2b) is configured for inserting the nail care tool positioning the user for performing the maintenance on the nail plate of the digit (Fig. 3) to provide a tubular having at each end thereof a constricted orifice by an elastic sewed or glued (2a-2b) (abstract). Thus would result in a firm fit of the opening at each end which prevent the residue cut during a manicure from projecting in the air (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the nail plate debris collection device of Chen with the extending pairs of tubes as taught by Malika to provide a tubular having at each end thereof a constricted orifice by an elastic sewed or glued (2a-2b). Thus would result in a firm fit of the opening at each end which prevent the residue cut during a manicure from projecting in the air.
Regarding claim 2, Chen and Malika disclose the claimed invention of claim 1. Chen further discloses further the shell being substantially transparent (Page 2/4, last paragraph).  
Regarding claim 3, Chen and Malika disclose the claimed invention of claim 1. Chen further discloses including the shell being flexible (Abstract, the shell is made of foldable plastic) wherein the shell is selectively positionable in a flattened configuration (See annotated Fig. 1 above).  
Regarding claim 4, Chen and Malika disclose the claimed invention of claim 3. Chen further discloses the shell comprising plastic (Abstract).  
Regarding claim 6-8, Chen and Malika disclose the claim invention of claim 1. Chen does not explicitly disclose the shell the top and the bottom being separated by from 6.0 to 10.0 centimeters; the top and the bottom being separated by from 7.0 to 9.0 centimeters; the top and the bottom being separated by 7.6 centimeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the distance between the top and the bottom of the shell of the combination of Chen and Malika device to be 6.0 to 10.0 centimeters, 7.0 to 9.0 centimeters; and 7.6 centimeters to allow the user to fit the collection debris device into the user’s purse during travel and to provide the user with multiple size options of the debris collection device to meet his or her preference. 
Furthermore, the instant disclosure describes the selection of the optimum dimensional relationships as merely apparent and obvious to one skilled in the art [Page 5, Line 1-5] and does not describe it as contributing any unexpected result to the debris collection device.  As such, the selection of the distance between the top and bottom of the shell is deemed matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
Regarding claim 10-12, Chen and Malika disclose the claim invention of claim 1. Chen does not explicitly the top of the shell and the pair of tubes together measuring from 10.0 to 20.0 centimeters; the top of the shell and the pair of tubes together measuring from 12.5 to 17.5 centimeters; the top of the shell and the pair of tubes together measuring 15.2 centimeters. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the total distance of the pair of tubes and the top of the shell of the combination of Chen and Malika to be 10.0 to 20.0 centimeters, 12.5 to 17.5 centimeters, and 15.2 centimeters to allow the user to fit the collection debris device into the user’s purse during travel and to provide the user with multiple size options of the debris collection device to meet his or her preference. 
Furthermore, the instant disclosure describes the selection of the optimum dimensional relationships as merely apparent and obvious to one skilled in the art [Page 5, Line 1-5] and does not describe it as contributing any unexpected result to the debris collection device.  As such, the selection of the total distance of the pair of tubes and the top of the shell is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
Regarding claim 13, Chen and Malika disclose the claim invention of claim 1. Malika further teaches a pair of openings (Fig.1), each opening being positioned at the end of a receptive tube (2a,2b) (Fig.1), wherein the openings are configured for facilitating insertion of the digit of the hand of the user and the nail care tool (Fig.3).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen Pin (CN104528131A), Malika (FR2890294A1) as applied to claim 4 above, and further in view of Eccher (US 20130014305 A1).
Regarding claim 5, Chen and Malika disclose the claimed invention of claim 4. Chen further discloses the shell is made of an environment friendly plastic material of the shell (Abstract), but does not explicitly disclose the shell comprising at least one of a bioplastic and a biodegradable additive such that the shell is biodegradable. 
Eccher teaches a nail protection bag device made of a biodegradable material ( Para. 0028) so that the use of biodegradable material may be favored, because this way, users of the device will have no issues with wearing the device once and then throwing it away (Para. 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify material of the fingernail bag of the combination of Chen and Malika device with the biodegradable material as taught by Eccher so that the use of biodegradable material may be favored, because this way, users of the device will have no issues with wearing the device once and then throwing it away.

 
 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen Pin (CN104528131A. See attached machine translation) in view of Eccher (US 20130014305 A1) and Malika (FR2890294A1).
Regarding claim 14, Chen discloses a nail plate debris collection device (Abstract) comprising: a shell defining an interior space (See annotated Fig. 1 above), the shell being substantially transparent (Page 2/4, last paragraph), the shell being flexible (Abstract, the shell is made of plastic) wherein the shell is selectively positionable in a 7flattened configuration ( See annotated Fig. 1 above), the shell comprising plastic (Abstract);
a pair of openings (See annotated Fig. 1 above), each opening being positioned in a respective opposing side of the shell (See annotated Fig. 1 above), the opening extending from the top to proximate a midpoint of the respective opposing side defining a channel extending between the opposing sides (See annotated Fig. 1 above) and a pocket extending from the bottom of the shell to the channel (See annotated Fig. 1 above) wherein one of the pair of opening is configured for inserting a digit of a user and the other of the pair of opening is configured for inserting a nail care tool positioning the user for performing maintenance on a nail plate of the digit (Page 2/4, last paragraph) wherein the pocket is configured for receiving debris produced during the maintenance of the nail plate (Abstract and annotated Fig. 1 above); 
wherein the pocket is configured for receiving the debris produced during the maintenance of the nail plate (Abstract and annotated Fig. 1 above). 
Chen does not explicitly disclose: 
the shell comprising at least one of a bioplastic and a biodegradable additive such that the shell is biodegradable;
a pair of tubes, each tube being coupled to and extending outwardly from a perimeter of a respective opening wherein one of the pair of tubes is configured for inserting the digit of the user through the one of the pairs of tubes and into shell and the other of the pair of tubes is configured for inserting the nail care tool positioning the user for performing the maintenance on the nail plate of the digit;
a pair of openings, each opening being positioned at the end of a receptive tube, wherein the openings are configured for facilitating insertion of the digit of the hand of the user and the nail care tool;
the shell having a top separated from a bottom by from 6.0 to 10.0 centimeters, the top and the bottom being separated by from 7.0 to 9.0 centimeters, the top and the bottom being separated by 7.6 centimeters; the top of the shell and the pair of tubes together measuring from 10.0 to 20.0 centimeters, the top of the shell and the pair of tubes together measuring from 12.5 to 17.5 centimeters, the top of the shell and the pair of tubes together measuring 15.2 centimeters.
Eccher teaches a nail protection bag device made of a biodegradable material (Para. 0028) so that the use of biodegradable material may be favored, because this way, users of the device will have no issues with wearing the device once and then throwing it away (Para. 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the material of the fingernail bag of Chen’s device with the biodegradable material as taught by Eccher so that the use of biodegradable material may be favored, because this way, users of the device will have no issues with wearing the device once and then throwing it away.
Malika teaches a nail debris collector with a pair of tubes (Fig. 1, 2a and 2b), each tube being coupled to and extending outwardly from a perimeter of a respective opening (Fig. 1), wherein one of the pair of tubes (2a) is configured for inserting the digit of the user through the one of the pairs of tubes and into shell (Fig. 3) and the other of the pair of tubes (2b) is configured for inserting the nail care tool positioning the user for performing the maintenance on the nail plate of the digit (Fig.3); a pair of openings (Fig. 1, opening at each end of the tube 2a and 2b), each opening being positioned at the end of a receptive tube (Fig. 1), wherein the openings are configured for facilitating insertion of the digit of the hand of the user and the nail care tool (Fig. 1) to provide a tubular having at each end thereof a constricted orifice by an elastic sewed or glued (2a-2b) (abstract). Thus would result in a firm fit of the opening at each end which prevent the residue cut during a manicure from projecting in the air (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of nail plate debris collection device of Chen and Eccher with the extending pairs of tubes as taught by Malika to provide a tubular having at each end thereof a constricted orifice by an elastic sewed or glued (2a-2b). Thus would result in a firm fit of the opening at each end which prevent the residue cut during a manicure from projecting in the air.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the distance between the top and the bottom of the shell of the combination of Chen, Eccher and Malika device to be 6.0 to 10.0 centimeters, 7.0 to 9.0 centimeters; and 7.6 centimeters; and to modify the total distance of the pair of tubes and the top of the shell of the combination of Chen, Eccher and Malika device to be 10.0 to 20.0 centimeters, 12.5 to 17.5 centimeters, and 15.2 centimeters to allow the user to fit the collection debris device into the user’s purse during travel and to provide the user with multiple size options to meet his or her preference.
Furthermore, the instant disclosure describes the selection of the optimum dimensional relationships as merely apparent and obvious to one skilled in the art [Page 5, Line 1-5] and does not describe it as contributing any unexpected result to the debris collection device.  As such, the selection of the distance between the top and bottom of the shell and the total distance of the pair of tubes and the top of the shell are deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772